DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  In line 2, the word “chance” needs to be changed to “change” for proper meaning.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al., (U.S. Patent # 9607701).
Regarding claim 1, Wilson disclose a system, comprising: a memory component including a group of memory cells, and a processing device coupled to the memory component and configured to: in response to a determined bit error rate (BER) corresponding to the group of memory cells being different than a target BER, adjust one or more of a plurality of program step characteristics to adjust the determined BER toward the target BER (Fig. 1, col. 4, lines 1-55, col. 6, lines 22-32, solid state storage device, a host controller directing read and write access to flash memory cells, a memory access controller formats write data, bit error rate is less than error threshold value, memory access controller ends the write process, where bit error rate is not less than error threshold value, memory access controller asserts pulse control signal to cause additional voltage pulses to be applied to increase the programming of the selected cells, the additional voltage pulses may include fewer pulses and/or pulse duration, process continues until bit error rate goes below threshold), wherein the one or more program step characteristics are adjusted based on a relationship between at least two program step characteristics of the plurality of program step characteristics (col. 6, lines 29-34, the additional voltage pulses may include fewer pulses and/or pulse duration).
Regarding claim 2, Wilson disclose, wherein the relationship between the at least two program step characteristics comprises a relationship between a program step size and a program step duration (col. 6, lines 29-33, voltage pulses and/or pulse duration).
Regarding claim 3, Wilson disclose, wherein the one or more program step characteristics comprises at least one of a program step size or a program step duration of a programming signal applied to a group of memory cells (col. 6, lines 29-36).
Regarding claim 4, Wilson disclose, wherein the processing device is further configured to adjust the program step size without adjusting the program step duration to adjust the determined BER toward the target BER (col. 6, lines 29-36).
Regarding claim 5, Wilson disclose, wherein the processing device is further configured to adjust the program step duration without adjusting the program step size to adjust the determined BER toward the target BER (col. 6, lines 29-36).
Regarding claim 6, Wilson disclose, wherein the group of memory cells comprises a plurality of pages of cells, and wherein the BER is determined for all pages of the cells (col. 8, lines 51-60).
Regarding claim 7, Wilson disclose, wherein the BER is determined on a page by page basis for the plurality of pages (col. 9, lines 17-31).
Regarding claim 8, Wilson disclose a method, comprising: determining a bit error rate (BER) corresponding to a group of memory cells programmed via a programming signal having two or more of a plurality of program step characteristics, comparing the determined BER to a target BER (Fig. 1, col. 4, lines 1-55, col. 6, lines 22-32, bit error rate is less than error threshold value, memory access controller ends the write process, where bit error rate is not less than error threshold value); and in response to the determined BER being different than the target BER, adjusting one or more of the plurality of program step characteristics to reprogram the portion of cells to adjust the determined BER to an adjusted BER (bit error rate is less than error threshold value, memory access controller ends the write process, where bit error rate is not less than error threshold value, memory access controller asserts pulse control signal to cause additional voltage pulses to be applied to increase the programming of the selected cells, the additional voltage pulses may include fewer pulses and/or pulse duration, process continues until bit error rate goes below threshold), wherein adjustment of the one or more program step characteristics is based on a relationship between at least two of the plurality of program step characteristics (col. 6, lines 29-34, the additional voltage pulses may include fewer pulses and/or pulse duration).
Regarding claim 9, Wilson disclose, further comprising comparing the adjusted BER to the target BER (col. 9, lines 17-31).
Regarding claim 10, Wilson disclose, in response to the adjusted BER being different than the target BER, further adjusting the one or more program step characteristics based on the relationship to reprogram the portion of cells to adjust the adjusted BER toward the target BER (col. 6, lines 24-33).
Regarding claim 11, Wilson disclose, wherein the one or more program step characteristics adjusted comprises a program step size and a program step duration (col. 6, lines 29-33).
Regarding claim 12, Wilson disclose, further comprising increasing at least one of the program step size and the program step duration by a respective particular amount based on the relationship in response to determining that the determined BER satisfies a threshold associated with the target BER (col. 6, lines 22-32).
Regarding claim 13, Wilson disclose, wherein the method further comprises decreasing at least one of the program step size and the program step duration each by a respective particular amount based on the relationship in response to determining that the determined BER satisfies a threshold associated with the target BER (col. 6, lines 29-36).
Regarding claim 14, Wilson disclose, repeating a comparison of a previously adjusted BER to the target BER (col. 6, lines 32-36).
Regarding claim 15, Wilson disclose, wherein the BER is a sum of BERs among the plurality of threshold voltage distributions (col.8, lines 55-65).
Regarding claim 16, Wilson disclose a system, comprising: a memory component including a plurality of memory cells (Fig. 1, col. 4, lines 1-55, col. 6, lines 22-32, solid state storage device, a host controller directing read and write access to flash memory cells, a memory access controller formats write data, bit error rate is less than error threshold value, memory access controller ends the write process); and a processing device coupled to the memory component and configured to: adjust one or more of a plurality of program step characteristics by a respective determined amount to adjust a previously determined BER toward a target BER based on a relationship between at least two of the plurality of program step characteristics (Fig. 1, col. 4, lines 1-55, col. 6, lines 22-32, solid state storage device, a host controller directing read and write access to flash memory cells, a memory access controller formats write data, bit error rate is less than error threshold value, memory access controller ends the write process, where bit error rate is not less than error threshold value, memory access controller asserts pulse control signal to cause additional voltage pulses to be applied to increase the programming of the selected cells, the additional voltage pulses may include fewer pulses and/or pulse duration, process continues until bit error rate goes below threshold).
Regarding claim 17, Wilson disclose, wherein the one or more program step characteristics adjusted comprises a program step size and a program step duration, and the respective determined amount is based on a determined relationship between the program step size and the program step duration (col. 6, lines 29-34, the additional voltage pulses may include fewer pulses and/or pulse duration).
Regarding claim 18, Wilson disclose, wherein the processing device is further configured to repeatedly adjust the one or more program step characteristics adjusted based on the relationship to maintain a constant BER at a target BER (col. 6, lines 29-36). 
Regarding claim 19, Wilson disclose, wherein the processing device is further configured to adjust the one or more program step characteristics in response to a change in programming of the memory component (col. 6, lines 24-33).
Regarding claim 20, Wilson disclose, wherein the change in programming comprises one of: a chance due to wear cycling of the memory component, or a temperature change in the memory component (col. 11, lines 23-34). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2014/0258796 to Ghaly et al., relates to an initial reference voltage is used and data is measured for set steps in voltage about the initial value sufficient to fit a polynomial curve. A minimum is used to determine the lowest bit error rate and corresponding optimum threshold voltage. This voltage is adopted as the new threshold voltage for reading the given data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114